DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Claim Objections
Claims 5 and 12 each recites “the machine learning model” twice which is lacking of antecedent basis.  Correction/Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Liu or Gomez and further in view of Park and further in view of Freeman (US 2020/0366991).
Claims 1, 8 and 15, Cheung teaches a computer system for sound management, a computer program product for sound management, and a method for sound management, comprising: 
generating a multidimensional risk vector (environmental sound, including songs, voice, or traditional phone ringing with rhythm, etc., [0035], different levels of agreement between environmental sound and preset ringing, [0039-0040];  the sound sensor may convert the detected environmental sound into an electrical signal, marked as a first electrical signal; and the preset phone ringing is converted to an electrical signal in the same way, marked as a second electrical signal, [0041], if the agreement is exceeding, [0042], need adjustment).  Please see Liu or Gomez further below for detail on risk vector = X1) relating to a current contextual activity of a user; (searching for remote controller, manual operation of adjusting the volume, [0004]; answer the ringing phone…, [0003-0004]; user watching TV, receiving incoming call, [0016, 0048]);
dynamically monitoring at least one sound generating device (i.e., a television) within a predefined threshold distance (the environmental sound surrounding the television refers to the environmental sound in special range surrounding the television, and the special range may be sensing range of the sound sensor, or to set detection range based on actual need, and the sound exceeds the sensing range cannot be detected because the volume is too small, or to exclude the other detected sound that exceeds the special range, [0032, 0070]) of a chatbot of the user, (television remote controller, [0113]), [[wherein a hierarchy of sound dominance is recognized = X2;
determining that an audio adjustment of the at least one sound generating device is warranted; (The automatic television volume adjusting method and system of the present invention is by judging whether the environmental sound surrounding the television contains the same sound component with preset phone ringing, and thereby identifying whether there is an incoming call when the user is watching television, [0016, 0085, 0094, 0108]);  and 
performing the audio adjustment (an operation of reducing television volume is automatically executed, [0016]) [[in according with a Markov Decision Process = X3.  Please see Park below]].
X1:	While Cheung presents the risks, he does not detail the risk vector… 
(i)	Liu teaches “[0021] In vector based PSS, the predominant sound is computed from the vector based signals. X.sub.VEC(k). The X.sub.VEC(k) signals represent time domain audio signals that have been decoupled from their spatial characteristics. The reconstructed HOA coefficients are computed by multiplying the vector based signals X.sub.VEC(k) with corresponding transformation vectors (represented by multiple vectors in M.sub.VEC (k)). The M.sub.VEC (k) thus contain spatial characteristics (such as directionality and width) of the corresponding X.sub.VEC (k) time domain audio signals”.
(ii)	Gomez teaches the feature, “In Expression (1), [ . . . ] indicates a vector or a matrix. [x(ω)] is a P-dimensional vector [x.sub.1(ω), x.sub.2(ω), . . . , x.sub.P(ω)].sup.T. ω indicates a frequency. T indicates a transpose of a vector or a matrix. [A(ω)] is a matrix and P rows and L columns with a transfer function from each sound source to the sound pickup element of each channel as a component. [η(ω)] indicates an additive noise signal of P channels, [0067, 0070-0074]”.
X2: Cheung does not teach “a hierarchy of sound dominance is recognized”. 
The current Specs, [0038], defines X2 as “a hierarchy of sound dominance based on the factors described above (e.g., based on a temporal period, a regularly scheduled event, and/or a dynamic event). For example, a hierarchy of sound dominance may be established such that no noises may be made during family dinner except for the playing of classical music at a specified decibel, based on a specific user command or based on learned patterns of behavior”.   
Freeman utilizes the Customized Audio Experience Engine 100 to command… “Assistant, please play classical music”… Here, “the user may prefer to listen to dinnertime-type music at a volume setting that is lower than, say, music for entertaining his/her children during the morning or afternoon, [0033, 0034, 0068]”

X3: Cheung devotes the entire document teaching the reinforcement learning technique by making judgment whether the environment sound contains the same sound preset phone ringing according sound level of agreement between , [0041] and Fig. 1, Cheung does not explicitly use the Markov Decision Process.  Park utilizes Markov Decision Process (MDP), [0085] as the reinforcement learning process 
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Liu or Gomez into the teaching of Cheung for the purpose of applying one of the most useful computing tools, i.e., PCA, to spatially formulate the challenges and the complexity of data, then to perform a change of basis on the data. Also to include the teaching of Freeman for greater enjoyment and experiences of audio customization, with the addition of Markov protocol as a function and reinforcement learning tool to smartly adjust the communication parameters, i.e., sound, resolution or format and enhance the communication. 

Claims 2, 9 and 16, wherein audio, visual, and near field sensors are used to identify the user and the current contextual activity of the user.  (answering the phone, [0004]; user watching television, manually operating volume, [0016, 0048]).
Claims 6, 13 and 19, further comprising: managing more than one sound profile for the user, wherein each sound profile includes at least one sound generating device within audio range of the chatbot of the user.  (See claim 1.  Further “and the special range may be sensing range of the sound sensor, or to set detection range based on actual need, and the sound exceeds the sensing range cannot be detected because the volume is too small, or to exclude the other detected sound that exceeds the special range, [0032]); 

Claims 7, 14 and 20, Cheung does not teach “creating, in instances where there is more than one user within audio range of the chatbot, a virtual group to optimize a response to the sound generating device;  Park teaches “the user classification group configured according to a first criterion may be divided into a children group and an adult group, and the user classification group configured according to a second criterion may be divided into a male group and a female group. The user classification group configured according to the first and second criteria may be divided into a male & children group, a male & adult group, a female & child group, and a female & adult group., [0236]; wherein the processor 180 may determine whether there is a matching user classification group among user classification groups registered or preset for the sound data using the speaker determination model, [0338]”
 Cheung does not teach “performing dimensionality reduction of the generated multidimensional risk vector based on a principal component analysis (PCA)”.   	Liu teaches, “The spatial encoding may be based the analysis of the audio scene, to decide how many sound sources or audio objects in the input audio scene, so as to determine how to extract and encode the sound sources or audio objects. As example, it may be determined that Principal Component Analysis (PCA) is used to extract the sound sources or audio objects and N sound sources are extracted and encoded, [0241];  The audio scene analysis and spatial encoding conducts the analysis of the audio scene, to decide how many sound sources or audio objects in the input audio scene, so as to determine how to extract and encode the sound sources or audio objects. As example, it may be determined that Principal Component Analysis (PCA) is used to extract the sound sources or audio objects and M sound sources are extracted and encoded, [0255]);  Or
Gomez teaches “ a distribution example of adjusted feature quantities. In FIG. 8, the vertical axis and the horizontal axis respectively indicates the degree of contribution of a first principal component and the degree of contribution of a second principal component. The first principal component and the second principal component are two eigenvector obtained by performing principal component analysis (PCA) on a set of adjusted feature quantities for a speech signal of speech incoming from a certain sound source position (a,b). That is, the first principal component and the second principal component are two components which can be the most illustrative of a change in the adjusted feature quantity of the speech signal from the sound source position (a,b)”, [0146] and Fig. 8”.


Claims 3-4, 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Liu or Gomez and further in view of Park and further in view of Freeman and further in view of Goran.
Claims 3, 10 and 17, further comprising: defining at least one group preference based on a specified temporal event.   (Goran: a social event (e.g., a conference, a party, a sports event, etc. from an online calendar), [0037]); 
Claims 4, 11 and 18, further comprising: learning at least one user preference based on data gathered by audio, visual, and near field sensors.  (Goran: audio and video content, [0071] and near field sensor, [0084, 0086]).

Claims 5 and 12, are rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Liu or Gomez and further in view of Park and further in view of Freeman and further in view of Balzer et al (US 2020/0007681) or  Cheng et al (US 2020/0395007) and further in view of Parikh et al (US 10,691,737).
Claims 5 and 12, further comprising: training the machine learning model to classify a plurality of user feedback, wherein [[the machine learning model is a convolutional neural network which ingests at least one weighted feature of the multidimensional risk vector = Y1]], wherein [[natural language processing is used as part of a classification process by interpreting a dialogue spoken by the user = Y2]], and wherein the audio adjustment is performed based on the classified plurality of user feedback.
While Cheung teaches multidimensional risk vector and Goran teaches the machine learning model [0110]) and the user can be provided with an interface that requests the user provides feedback as to the user's general mood, emotional state, and/or behavioral disposition and the mechanisms can determine goals for the user based on the provided feedback, [0035]),  Cheung does not teach Y1 and Y2.  

	Y1: 	The current Specs, [0051], defining, “weighted factors (i.e., features) of the multidimensional risk vector may also be fed into a multi-layer neural network (e.g., a convolutional neural network (CNN)) using active feedback of the user. As described previously with respect to step 202 above, a CNN may be architecturally comprised of separate and distinct layers, for example, a convolutional layer, a max pooling layer, and a fully connected layer. Here, the CNN may involve different inputs relating to gathered audio and/or visual data, among other data, where each input parameter has an associated weight”.   Similarly Parikh utilizes CNN, one of many neural network protocols to include a user preference learning module to input information into a user profile of a user to receive recommendations from a recommendation engine. The recommendation engine may provide recommendation based at least in part on keyword information in the user profile, wherein the user preference learning module to receive keywords, associate weight to the keywords, based at least in part on user-driven summary,… user feedback, and rank the keywords, col. 20, lines 53-62.

Y2: 	(i)	Balzer teaches the amendment in [0100-0117]; or 
(ii)	Similarly Cheng teaches “Conversational or natural language (NL) user interfaces (UIs) can include systems and methods that can rely upon textual, audio, and/or video inputs to allow end users to interact with computing systems using natural language. Performing natural language processing using a computing device can include interpreting human text or speech (e.g., a user's input received via text, speech, or video) utilizing one or more algorithms. In some examples, natural language user interfaces can serve to allow for richer and more fluid interactions between machines and humans than traditional interfaces or existing graphical user interfaces (GUIs), which primarily rely upon keyboard and mouse interactions, [0005]”.
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Balzer or Cheng and Parikh into the teaching Cheung for the purpose of utilizing a natural language processing/user interface for interpreting a user input, gesture, speech, word in a more naturally fluid interaction between machine and human, based on the ranking of the user input/feedback for content recommendation.

				Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651